United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-390
Issued: October 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2009 appellant filed a timely appeal of the September 4, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration because it was not timely filed and failed to establish clear evidence of error.1
Because more than one year has elapsed between the most recent merit decision dated
November 14, 2002 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of this claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.2

1

The Board notes that appellant also appealed a June 10, 2009 “decision.” The Board finds, however, that the
June 10, 2009 Office document is an informational letter and thus does not purport to be a final adverse decision. In
this letter the Office briefly reviewed the procedural history of the case and noted that appellant had yet to exercise
her appeal rights following the issuance of the Office hearing representative’s November 14, 2002 decision
affirming the April 19, 2002 Office decision terminating her compensation benefits. 20 C.F.R. § 501.3(a).
2

For Office decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal with the
Board. 20 C.F.R. § 501.3(d)(2). For Office decisions issued on and after November 19, 2008, a claimant has 180
days to file an appeal with the Board. 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to present clear evidence of error.
On appeal, appellant contends that the Office should have expanded his claim to include
additional diagnosed conditions.
FACTUAL HISTORY
The Office accepted that on May 1, 2001 appellant, then a 35-year-old cook supervisor,
sustained a right rotator cuff tear and concussion when a window fell onto his head while
working at the employing establishment. It authorized right rotator cuff repair which appellant
underwent on July 23, 2001.
By decision dated April 19, 2002, the Office terminated appellant’s compensation for
wage-loss and medical benefits with regard to his accepted employment-related injuries,
effective that date. On February 15, 2002 Dr. Jeffrey D. Lawhead, an attending Board-certified
family practitioner, found that appellant could return to his regular work duties as a cook
supervisor with no restrictions. The opinion of Dr. Lawhead constituted the weight of the
medical opinion evidence.
By decision dated November 14, 2002, an Office hearing representative affirmed the
April 19, 2002 termination decision, finding that the medical evidence was sufficient to establish
that appellant did not have any continuing residuals or disability causally related to his accepted
employment-related injuries.3
In an undated letter received by the Office on August 19, 2009, appellant requested
reconsideration of the April 19, 2002 termination decision. He submitted duplicate copies of
medical reports dated February 8, 2002 to May 19, 2004 which stated that he had fibromyalgia,
sleep apnea, chronic fatigue syndrome and hypometabolism of the brain. Reports dated
January 25, 2002 to March 27, 2008 also reiterated the previously stated diagnoses.
By decision dated September 4, 2009, the Office denied appellant’s August 19, 2009
request for reconsideration on the grounds that it was not timely filed and failed to present clear
evidence of error. It found that his request was not timely filed within one year of the Office’s
November 14, 2002 decision. The Office also found that the evidence submitted failed to
establish a substantial question concerning the correctness of the November 14, 2002 decision.

3

By decision dated October 22, 2003, the Office granted appellant a schedule award for eight percent impairment
of the right upper extremity. In a September 29, 2004 decision, an Office hearing representative affirmed the
October 22, 2003 schedule award decision. By decision dated May 18, 2005, the Office denied modification of the
September 29, 2004 decision. In a May 24, 2006 decision, it denied appellant’s May 12, 2006 request for
reconsideration of the May 18, 2005 decision on the grounds that it neither raised substantive legal questions nor
included new and relevant evidence.

2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right.5 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulations provide that, an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.6
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.8 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office decision.13 The Board makes
an independent determination of whether a claimant has submitted clear evidence of error on the

4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

3

part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.14
ANALYSIS
The Board finds that the Office properly determined that appellant did not file a timely
request for reconsideration. Its procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original Office decision.15 However, a right
to reconsideration within one year also accompanies any subsequent merit decision on the
issues.16
The last merit decision in this case was the Office hearing representative’s November 14,
2002 decision which affirmed the April 19, 2002 termination of appellant’s compensation. The
hearing representative found that the medical evidence was sufficient to establish that appellant
no longer had any residuals or disability causally related to his accepted employment-related
right rotator cuff tear and concussion. As appellant’s August 19, 2009 letter to the Office
requesting reconsideration of his claim was made more than one year after the November 14,
2002 merit decision of the hearing representative, the Board finds that it was not timely filed.
The Board finds that the evidence submitted by appellant in support of his August 19,
2009 request for reconsideration does not raise a substantial question as to the correctness of the
Office’s termination of is compensation benefits or shift the weight of the evidence of record in
his favor. Appellant resubmitted medical reports which found that he had fibromyalgia, sleep
apnea, chronic fatigue syndrome and hypometabolism of the brain. This evidence was
previously considered by the Office in its prior decisions and does not establish that the Office
committed clear evidence of error in terminating appellant’s compensation in 2002. Further, this
evidence did not provide any opinion addressing whether the diagnosed conditions were causally
related to the accepted May 1, 2001 employment-related injuries. The Board finds that the
medical reports resubmitted by appellant do not discharge his burden of showing clear evidence
of error.
Similarly, none of the medical reports dated January 25 to March 27, 2008 establishes
clear evidence of error in the November 14, 2002 termination decision. This evidence does not
provide any opinion addressing the causal relationship between appellant’s fibromyalgia, sleep
apnea, chronic fatigue syndrome and hypometabolism of the brain, and the May 1, 2001
employment-related injuries. The Board finds that these reports are insufficient to show that the
Office’s termination of appellant’s compensation benefits effective April 19, 2002 was erroneous
or raised a substantial question as to the correctness of the Office’s decision.
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in his favor and raise a substantial question as to the
14

Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

20 C.F.R. § 10.607(a); see A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

16

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008); Robert F. Stone, 57 ECAB 292 (2005).

4

correctness of the Office’s November 14, 2002 termination decision. Consequently, the Office
properly denied appellant’s reconsideration request as his request does not establish clear
evidence of error.
CONCLUSION
The Board finds that appellant’s August 19, 2009 request for reconsideration was
untimely filed and failed to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 4, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

